Exhibit 10.1

 

SECOND AMENDMENT TO SALE AND PURCHASE AGREEMENT

RETAIL MARKETING ASSETS MASSACHUSETTS, NEW HAMPSHIRE AND RHODE ISLAND

 

This SECOND AMENDMENT (the “Second Amendment”) to that certain Sale and Purchase
Agreement, dated as of May 24, 2010, by and among EXXONMOBIL OIL CORPORATION, a
New York corporation (“EMOC”), and EXXON MOBIL CORPORATION, a New Jersey
corporation (“EMC” and, together severally with EMOC, “Seller”), and GLOBAL
COMPANIES LLC, a Delaware limited liability company (“Purchaser”), as previously
amended by a First Amendment to Sale and Purchase Agreement Retail Marketing
Assets Massachusetts, New Hampshire and Rhode Island, dated as of August 12,
2010 (as amended, the “Purchase Agreement”), is made and entered into as of
September 2, 2010 (the “Second Amendment Date”) upon the terms and conditions
set forth herein.  When provisions herein apply to both or either Seller or
Purchaser, they sometimes are referred to as “Parties” or “Party.”

 

WHEREAS, pursuant to the Purchase Agreement, Seller has agreed to transfer and
assign to Purchaser, and Purchaser has agreed to accept and assume from Seller,
certain assets and liabilities related to service station properties located in
the States of Massachusetts, New Hampshire and Rhode Island; and

 

WHEREAS, the Parties desire to amend the Purchase Agreement as set forth in this
Second Amendment.

 

NOW, THEREFORE, in consideration of the recitals and the mutual covenants,
conditions and agreements set forth in this Second Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which hereby are
mutually acknowledged, the Parties, intending to be legally bound, agree as
follows:

 

1.               Section 6.4  Closing Costs is amended by adding the following
to the end of that Section:  Seller hereby agrees to pay or credit at the
Initial and at one or more of the Subsequent Closings, the sum of Two Million
Five Hundred Fifty Thousand U.S. Dollars ($2,550,000.00) towards the Closing
costs otherwise payable by Purchaser.  Such payment or credit shall be applied
at the Initial Closing and at one or more of the Subsequent Closings in
accordance with the final settlement statements for such Initial Closing and
Subsequent Closings executed by Purchaser and Seller.  In consideration for such
credit from Seller, Purchaser hereby:  (a) waives all objections to title and
survey under Article V and any and all rights to terminate the Agreement as to
any Property under Section 5.3.3 (b) waives any and all rights under Section 7.2
to remove any Property or Properties from the Agreement for environmental
reasons, (c) acknowledges and accepts the limited terms remaining on the PMPA
Franchise Agreements being assigned to Purchaser at the Initial Closing,
(d) agrees to acquire the Sites which failed the Massachusetts Title V
inspections in their “AS IS”

 

1

--------------------------------------------------------------------------------


 

condition and to fulfill all statutory Title V requirements with respect to such
Sites within the time period required by such statutory Title V requirements (a
list of such sites is attached hereto as Schedule 1), and (e) agrees to obtain
all necessary special use permits from applicable governmental authorities for
Site #19478 located at 656 Boston Post Road in Marlborough, MA and Site # 10379
located at 815 Washington Street in Holliston, MA within three (3) months
following the respective Closing for each such Site and to defend, indemnify and
hold harmless the Seller Indemnified Parties for, from and against, without
limitation, all Claims, liability, losses, expenses and costs incurred by Seller
in connection with, resulting from, related to, arising out of, or attributable
in any way to any Claim based on, arising out of or related to the failure of
Purchaser to obtain all necessary special use permits from the applicable
governmental authorities for such Sites..

 

2.               Exhibits.   Exhibits D, O, P, Q S, T, U, V-1 V-2 AND V-3, W,
AA, BB and EE and Schedules H and Q to the Purchase Agreement are deleted in
their entirety and replaced with Exhibits D, O, P, Q S, T, U, V-1 V-2 AND V-3 W,
W-1, AA, BB and EE and Schedules H and Q attached hereto and incorporated herein
by this reference.  Purchaser and Seller agree and understand that such Exhibits
and Schedules may be amended prior to the Initial Closing and to each of the
Subsequent Closings and as amended, shall be incorporated into the SPA by this
reference.

 

3.               Section 7.4.4  Documents Executed at or Prior to Closing.  The
first sentence of this Section 7.4.4 is amended to delete the reference to
Section 7.3.4 and to substitute in its stead a reference to Section 7.3.

 

4.               Exhibit FF Liquidated Damages  The first sentence of Exhibit FF
is hereby modified to read as follows:

 

In the event that the Brand Fee Agreement is terminated in accordance with its
terms, in addition to any damages (liquidated or otherwise) payable under the
Brand Fee Agreement, Purchaser shall pay to EMOC, as liquidated damages, an
amount rounded to the nearest dollar, equal to: 0 cents times (the total volume
of gallons attributable to all Properties and Dealer-Owned Service Stations
transferred to Purchaser pursuant to this Agreement, as set forth in Exhibit 15
of the Brand Fee Agreement) times (the number of years, including any partial
year, remaining in Purchaser’s 15-year obligation, described in Section 4.1.1 of
this Agreement, after such termination).

 

5.               Dropped Sites.

 

a.               Site # 11847 located at 227 Andover Street in Peabody,
Massachusetts is hereby removed from the Agreement and Purchaser and Seller
hereby agree to modify the Purchase Price in Section 3.1 to deduct therefrom the
amount of Six Hundred Seventy-seven Thousand U.S. Dollars

 

2

--------------------------------------------------------------------------------


 

($677,000.00), which amount has been allocated for such Site #11847 on
Exhibit A-4.  Exhibit A-1 Sub-market #2 is hereby amended by removing therefrom
the following:

 

11847

 

227 Andover Street

 

PEABODY

 

MA

 

CODO

 

FEE

 

EMOC

 

SNACK SHOP

 

Exhibit A-4 Sub-market #2 is hereby amended by removing therefrom the following:

 

11847

 

$

677

 

$

267

 

$

222

 

$

188

 

 

b.               Site # 10368 located at 495 Pleasant Street, Attleboro, MA is
hereby removed from the Agreement and Purchaser and Seller hereby agree to
modify the Purchase Price in Section 3.1 to deduct therefrom the amount of
Seventy Thousand U.S. Dollars ($70,000.00), which amount has been allocated for
such Site #10368 on Exhibit A-4.  Exhibit A-3 Sub-market #6 is hereby modified
by removing therefrom the following:

 

10368

 

495 PLEASANT ST

 

ATTLEBORO

 

MA

 

DOSS

 

Mobil Mart

 

Exhibit A-4 Sub-market #6 is hereby amended by removing therefrom the following:

 

10368

 

$

70

 

0

 

0

 

0

 

 

6.               Additional Sites, Changed Allocations.

 

a.               Site # 13045, located at 273 E. Berkeley Street in Boston,
Massachusetts is hereby added to the Agreement as one of the Properties and the
Purchase Price in Section 3.1 is hereby increased by the amount of Two Million
Nine Hundred Thousand U.S. Dollars ($2,900,000.00). Exhibit A-1 Sub-Market # 2
is hereby amended by adding thereto the following:

 

13045

 

273 E. Berkeley Street

 

BOSTON

 

MA

 

CODO

 

FEE

 

EMOC

 

Mobil Mart

 

Exhibit A-4 Sub-Market # 2 is hereby amended by adding thereto the following:

 

13045

 

$

2,900

 

$

1,500

 

$

500

 

$

900

 

 

3

--------------------------------------------------------------------------------


 

b.               Site # 84118 located at 131 Commerce Way in Plymouth, MA was
inadvertently omitted from Exhibit A-4.  Therefore Exhibit A-4 Sub-Market # 5 is
hereby amended by adding the following:

 

84118

 

$

0

 

0

 

0

 

0

 

 

c.               Site 11641 is located in both the Commonwealth of Massachusetts
and the State of New Hampshire.  Therefore, the allocation on Exhibit A-4 for
such Site 11641 is hereby amended to read as follows:

 

11641

 

$395,800MA
$65,200 NH

 

$116,800 MA
$65,200 NH

 

$151,000
MA $0 NH

 

$128,000 MA
$0 NH

 

d.               The allocation on Exhibit A-4 for Site # 12422 is hereby
modified to read as follows:

 

12422 Service Station

 

$

340

 

$

128

 

$

112

 

$

100

 

12422 House

 

$

25

 

$

15

 

$

10

 

$

0

 

 

7.               OTR Agreement.  Purchaser represents and warrants that as of
the date hereof, Purchaser has executed with TMC Franchise Corporation an On the
Run Franchise Agreement for the Sites currently branded On the Run as shown on
Exhibit A-1 and Exhibit A-2, as modified by Exhibit L.

 

8.               Permits.  Seller and Purchaser acknowledge and agree that
Purchaser shall operate Site #19478 in Marlborough, MA, Site # 10379 in
Holliston, MA and Site # 11757 in Billerica, MA under permits that are in the
name of Seller and are not assignable to Purchaser until such time as Purchaser
is able to obtain new permits in Purchaser’s or Purchaser’s Affiliate’s name for
such sites.  Without limiting any indemnification obligations of Purchaser under
the Purchase Agreement, Purchaser hereby agrees to defend, indemnify and hold
harmless Seller and all of the Seller Indemnified Parties for, from and against,
without limitation, all Claims, liability, losses, expenses and costs incurred
by Seller in connection with, resulting from, related to, arising out of, or
attributable in any way to any Claim based on, arising out of or related to
Purchaser’s operation or Purchaser’s franchisee’s operation of such sites
without having the appropriate permits in Purchaser’s or Purchaser’s Affiliate’s
name, including, without limitation, any and all fines, penalties, or
impositions by

 

4

--------------------------------------------------------------------------------


 

Governmental Authorities resulting from the failure of the Purchaser or
Purchaser’s Affiliate or Purchaser’s franchisees to have the appropriate permits
in the appropriate name as may be required by the Governmental Authority

 

9.               Closing Effective.  For all purposes of the Purchase Agreement
the Initial Closing shall occur as of 9:30 a.m. on September 8, 2010.

 

10.             Defined Terms.  Capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement.

 

11.             Counterparts.  This Second Amendment may be executed by the
Parties in counterpart, each of which will be deemed an original.  Such
counterparts together will constitute one and the same instrument.

 

12.             Governing Law.  This Second Amendment and the transactions
contemplated herein and all disputes between the Parties under or related to
this Second Amendment or the facts and circumstances leading to its execution or
performance, whether in contract, tort or otherwise, will be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
giving effect to its conflicts of law rules.  Each Party: (a) irrevocably
submits itself to the personal jurisdiction of the federal court for the Eastern
District of Virginia in Alexandria, Virginia or, if federal jurisdiction is not
available, to the jurisdiction of the Fairfax County Circuit Courts, as well as
to the jurisdiction of all courts to which an appeal may be taken from such
courts, in any suit, action or proceeding arising out of or relating to this
Second Amendment, any of the transactions contemplated by this Second Amendment
or any facts and circumstances leading to its execution or performance;
(b) agrees that all claims in respect of such suit, action or proceeding must be
brought, heard and determined exclusively in such courts; (c) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from such courts; (d) agrees not to bring any suit, action or
proceeding arising out of our relating to this Second Amendment or any of the
transactions contemplated by this Second Amendment in any other court; and
(e) waives any defense of inconvenient forum to the maintenance of any suit,
action or proceeding so brought.

 

13.             Entire Agreement, No Other Amendments.  The Purchase Agreement,
as amended hereby, constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations, and discussions of the
Parties in connection with the subject matter hereof, except as specifically set
forth herein.  Except as expressly amended herein, the terms of the Purchase
Agreement shall remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment has been executed by Seller and
Purchaser and is made effective as of the Second Amendment Date.

 

EXXONMOBIL OIL CORPORATION,
a New York corporation

 

GLOBAL COMPANIES LLC, a Delaware limited liability company

 

 

 

By:

/s/ D.J. Salamack

 

By:

/s/ Edward J. Faneuil

 

 

 

 

 

Name:

D.J. Salamack

 

Name:

Edward J. Faneuil

 

 

 

 

 

Title:

US Business Improvement Mgr

 

Title:

Executive Vice President

 

 

 

 

 

Date:

September 7, 2010

 

Date:

September 7, 2010

 

 

 

 

 

 

 

 

 

 

EXXON MOBIL CORPORATION, a

 

 

 

New Jersey corporation

 

 

 

 

 

 

 

By:

/s/ D.J. Salamack

 

 

 

 

 

 

 

 

Name:

D.J. Salamack

 

 

 

 

 

 

 

 

Title:

US Business Improvement Mgr

 

 

 

 

 

 

 

 

Date:

September 7, 2010

 

 

 

 

6

--------------------------------------------------------------------------------